Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the amendment filed on 03/22/2022 and agreements reached during the interview.
Claims 1- 2, 4- 8, & 10- 15 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin C. Kunzendorf (# 58,308) on 04/29/2022, see attached Office Action appendix. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1, 7, & 13 of this application have been amended as follows:

1. (currently amended):	A method of monitoring an air flow in a zone of an HVAC system, the zone comprising a supply port and a return port, a first flow sensor configured to measure a supply flow through the supply port, and a second flow sensor configured to measure a return flow through the return port, the method comprising:
recording by a control system the supply flow measured by the first flow sensor and the return flow measured by the second flow sensor;
determining by the control system an infiltration and exfiltration component, using the supply flow and the return flow recorded by the control system; 
determining by the control system an operational sensor state of at least one of the first flow sensor and the second flow sensor, using the supply flow, the return flow, and the infiltration and exfiltration component [[,]]; and
generating, by the control system, one or more alarms indicating the malfunctioning of the at least one of the first or second flow sensors based on the determined operational sensor state,
wherein determining the operational sensor state comprises the control system detecting a deviation of a temporal course of the supply flow, recorded by the control system, and a temporal course of the return flow, having removed the infiltration and exfiltration component by the control system, the deviation being indicative of a malfunctioning of at least one of the first flow sensor and the second flow sensor.

7. (currently amended): 	A control system for monitoring an air flow in a zone of an HVAC system, the zone comprising a supply port and a return port, a first flow sensor configured to measure a supply flow through the supply port and a second flow sensor configured to measure a return flow through the return port, the control system comprising at least one processor configured to at least:
record the supply flow measured by the first flow sensor and the return flow measured by the second flow sensor;
determine an infiltration and exfiltration component, using the supply flow and the return flow recorded by the processor; 
determine an operational sensor state of at least one of the first flow sensor and the second flow sensor, using the supply flow, the return flow, and the infiltration and exfiltration component by detecting a deviation of a temporal course of the supply flow, recorded by the processor, and a temporal course of the return flow, having removed the infiltration and exfiltration component by the processor, the deviation being indicative of a malfunctioning of at least one of the first flow sensor and the second flow sensor; and
generate one or more alarms indicating the malfunctioning of the at least one of the first or second flow sensors based on the determined operational sensor state.

13. (currently amended):  	A non-transitory computer-readable medium having stored thereon computer program code configured to control a processor of a control system for monitoring an air flow in a zone of an HVAC system, the zone comprising a supply port and a return port, a first flow sensor configured to measure a supply flow through the supply port, and a second flow sensor configured to measure a return flow through the return port, the computer program code, when accessed and executed by the processor, causes the processor to perform the steps of at least: 
recording the supply flow measured by the first flow sensor and the return flow measured by the second flow sensor;
determining an infiltration and exfiltration component, using the supply flow and the return flow recorded by the processor; 
determining an operational sensor state of at least one of the first flow sensor and the second flow sensor, using the supply flow, the return flow, and the infiltration and exfiltration component by detecting a deviation of a temporal course of the supply flow, recorded by the processor, and a temporal course of the return flow, having removed the infiltration and exfiltration component by the processor, the deviation being indicative of a malfunctioning of at least one of the first flow sensor and the second flow sensor; and
generate one or more alarms indicating the malfunctioning of the at least one of the first or second flow sensors based on the determined operational sensor state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, & 13, the prior arts alone or in a proper combination does not teach or suggest the inclusion of “detecting a deviation of a temporal course of the supply flow, recorded by the control system, and a temporal course of the return flow, having removed the infiltration and exfiltration component by the control system, the deviation being indicative of a malfunctioning of at least one of the first flow sensor and the second flow sensor” in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115